DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on October 18, 2022 is acknowledged. Claims 1, 6-16, and 20 are pending in this application. Claims 2-5 and 17-19 have been cancelled. Claims 1, 7, and 16 have been amended. All pending claims are under examination in this application. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 112
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because claim 7 depends from itself has been withdrawn in view of Applicant’s amendment to the claim to change the dependency.  
Claim Rejections - 35 USC § 103
The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Seidling et al. (WO 2014/097005; cited on IDS dated March 11, 2021) has been withdrawn in view of Applicant’s amendment to claim 1 to recite disodium cocoamphodipropionate or sodium cocoamphopropionate. 
Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended to recite the amphocarboxylate is selected from the group consisting of disodium cocoamphodipropionate and sodium cocoamphopropionate, whereas the Markush group recites these components in addition to disodium cocoamphodiacetate and sodium cocoamphoacetate, thereby expanding the scope of the claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-16, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Seidling et al. (WO 2014/097005; cited on IDS dated March 11, 2021) in view of Barnhart et al. (EP 1 857 535). 
Seidling disclose foaming formulations providing improved aesthetic properties and foaming appearances, while maintaining high antimicrobial capacity (abstract). 
	The foaming formulations include:
no less than 95% water;
benzalkonium chloride (an antimicrobial agent); and 
foam stabilizer. 
The formulation is substantially free of C1-C6 alcohols (paragraph 0010). 
The formulation may include foam builders including sodium cocoamphoacetate and disodium cocoamphodiacetate (paragraph 0025).  Example 1 discloses 0.30%  of cocaamidopropyl PG-dimonium chloride phosphate, which is disclosed in paragraph 0025 as a functional equivalent of sodium cocoamphoacetate and disodium cocoamphodiacetate.  
The recitation of “the antimicrobial boosting agent increases the antimicrobial effectiveness of the antimicrobial agent”  is considered a property of the formulation.  Applicant’s attention is directed to MPEP 2112.01 II which discloses "Products of identical chemical composition cannot have mutually exclusive properties" In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claims 6 and 14, the antimicrobial agent is present in the mount of 0.08% by weight to about 0.25% by weight (paragraph 0016). 
Regarding claims 10-13, as noted above, the formulation may include foam builders including sodium cocoamphoacetate and disodium cocoamphodiacetate (paragraph 0025), which meet the structural limitations recited in the instant claims. 
Regarding claims 7, 9 and 15, as noted above, water is present in the amount of no less than 95% water (paragraph 0010). 
Regarding claim 8, the only active method step recited in providing the formulation, therefore, the preamble of “increasing the antimicrobial effectiveness of an antimicrobial composition”, therefore, since the prior art discloses the same composition, it would necessarily preform the same functionality. 
Regarding claim 16, Seidling discloses a wet wipes as cleansing products (paragraph 0038). 
Regarding claim 20, as noted above, water is present in the amount of no less than 95% water (paragraph 0010) and the antimicrobial agent is present in the mount of 0.08% by weight to about 0.25% by weight (paragraph 0016). 
While Seidling does not exemplify the formulation of the instant claims, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention  to have prepare the composition of the prior art since Seidling disclose foam builders (a surfactant) can be added to the formulation. 
Seidling does not disclose the use of disodium cocoamphodipropionate or sodium cocoamphopropionate. 
Barnhart discloses an antimicrobial hand wash composition comprising amphoteric surfactants. 
Examples of amphoteric surfactants include sodium cocoamphodipropionate, disodium cocoamphodiacetate, sodium cocoamphoacetate, and  sodium cocoamphopropionate  (table 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used disodium cocoamphodipropionate or sodium cocoamphopropionate since Barnhart discloses these specific amphoteric surfactants have unexpectedly been found to be compatible with active ingredients such that the antimicrobial efficacy is maintained, while foam quality is improved when the hand wash is dispensed as foam (abstract) and they are considered functional equivalents of each other in sanitizing compositions. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
* Seidling fails to teach or suggest the two specific amphocarboxylates now specified in Applicant's amended claim 1, nor does Seidling teach any of the  antimicrobial boosting benefits of any amphocarboxylate. Rather, Seidling merely teaches in Example 2 that sodium cocoamphoacetate is a “foam builder.”.
While it is acknowledged that the prior art does not recognize the “antimicrobial boosting benefits” of the amphocarboxylate components, however, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The prior art discloses them to be foam builders, however, a component can not be separated from its functional properties. Therefore, the presence of the surfactants/foam builders in the prior art would also function as antimicrobial boasting agents. 
* Applicant has discovered that disodium cocoamphodipropionate and sodium cocoamphopropionate provided surprising benefits in the results of the Minimum Effective Concentration (“MEC’) Test Method shown in Table 1 of Applicant’s original specification. See Applicant's Original  specification, paragraph [0009], FIG. 1. Applicant respectfully submits that the claimed invention of Amended Claim 1, as supported by the present specification, exhibits unexpected results over the cited art and is  accordingly nonobvious.
After reviewing Table 1 of the specification, it is unclear what unexpected results are exhibited for the claimed amphocarboxylates. The table appears to show similar results for sodium methyl cocoyl taurate with sodium benzoate and there does not appear to be any distinction between the claimed disodium cocoamphodipropionate or sodium cocoamphopropionate and the now disclaimed sodium cocoamphoacetate and disodium cocoamphodiacetate, which supports the rationale of them being functional equivalents of each other, with the exception of lactic acid being used as the antimicrobial agent. It is unclear to the Examiner if the antimicrobial agent plays a larger role in the MEC results or if the combination provides some sort of benefit.  Clarification of the showing of unexpected results is requested.  
Applicant has provided the same arguments regarding claims 16 and 8 which have been addressed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615